Title: To Alexander Hamilton from William Constable, 30 November 1802
From: Constable, William
To: Hamilton, Alexander



[New York] 30 Novr. 1802
Genl. Hamilton.

I have conversed with Mr G M since I had the Pleasure of seeing you relative to my being authorized to settle the Lands contained in the Deed of Trust. He sees no possible Objection to my having such Authority, the Money & Bonds received being paid over for the Use of the Lenders & will execute any Thing that you will order made out for the Purpose. May I request that you will direct Mr Ogden to have such Power made that I may have it completed before Mr Morris goes to Washington.
